 

 

- Case 3:20-cv-01639-JEJ Document 40 Filed 02/18/21 Page 1 of 6

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

 

CINDY JOHNSON, CIVIL No. 3:20-ev-01639

Plaintiff,

(JONES, C.J.)
V. (SAPORITO M.JJ.)

CREDIT BUREAU
COLLECTIONSERVICES, INC.,

Defendant.

MEMORANDUM

 

_ This matter is before the court on the motion to stay discovery filed
by the defendant, Credit Bureau Collection Services, Inc., now known as
Revco Solutions, Inc. (Doc. 36.) For the reasons set forth herein, we will
grant the motion in part and deny it in part.

I. Statement of Facts

The plaintiff, Cindy Johnson, initiated this action by a complaint
on June 29, 2020, in the Court of Common Pleas of Lackawanna County, |
Pennsylvania. The defendant removed the case to this court on
September 10, 2020. (Doc. 1.) The plaintiff filed an amended complaint
seeking damages under the Fair Debt Collection Practices Act, 15 U.S.C.

§ 1692, et seg. (Doc. 11.) The defendant filed its answer to the amended

 
 

 

wa

Case 3:20-cv-01639-JEJ Document 40 Filed 02/18/21 Page 2 of 6

complaint on November 24, 2020. (Doc. 13.) The defendant filed its
motion for judgment on the pleadings on December 10, 2020. (Doc. 17.)
The plaintiff filed a motion to strike the answer to the amended
complaint. (Doc. 20.) The parties have briefed those motions and they
are awaiting a decision by the court.

Defense counsel asked the court to stay discovery while the motion
for judgment on the pleadings is pending. (Doc. 19.) Plaintiff's counsel
responded with a proposal to resolve the request for a stay. (Doc. 22.)
The request to stay discovery was referred to the undersigned United
States magistrate judge. (Doc. 23; Doc. 24.) We conducted telephonic
conferences with counsel on January 4, 2021, and January 11, 2021, to
attempt a resolution of the issue. When the parties reached an impasse,
we established deadlines for the filing of the motion to stay discovery and
briefs of the parties. (Doc. 31.)

The motion to stay discovery and briefs of the parties have been
timely filed. (Doc. 36; Doc. 37; Doc. 38; Doc. 39.) The motion is ripe for

disposition.

 
 

Case 3:20-cv-01639-JEJ Document 40 Filed 02/18/21 Page 3 of 6

Il, Legal Standards

The decision to stay discovery pending resolution of a potentially
dispositive motion is within the discretion of the district court. Babalola
v. Donegal Mut. Ins. Co., Civ. A. No. 08-612, 2008 WL 5278393, at *1
(M.D. Pa. Dec.18, 2008) (citing Coastal States Gas Corp. v. Dep't. of
Energy, 84 F.R.D. 278, 282 (D.Del.1979), and In re Orthopedic Bone
Screw Prod. Liab. Litig., 264 F.3d 344, 365 (8d Cir.2001)). A court may
stay discovery pending determination of a dispositive motion only on a
showing of “good cause” by the party requesting the stay. Fed. R. Civ. P.
26(c); see also Gerald Chamales Corp. v. Oki Data Americas, Inc., et al.,
247 F.R.D. 453, 454 (D.N.J.Dec.11, 2007) (“A protective order pursuant
to Fed. R. Civ. P. 26(c) may only be issued if ‘good cause’ is shown.”); see
Perelman v. Perelman, Civ. A. No. 10-5622, 2011 WL 3330376 *1 (E.D.
Pa. Aug.3, 2011) (“The burden is on the party seeking the stay [of
discovery] to show ‘good cause.’ ”) (citations omitted). It is well settled
that “the mere filing of a dispositive motion does not constitute ‘good

cause’ for the issuance of a discovery stay.” Chamales, 247 F.R.D. at 454.

 
 

 

Case 3:20-cv-01639-JEJ Document 40 Filed 02/18/21 Page 4 of 6

HI. Discussion

Courts generally do not favor granting motions to stay discovery
“because when discovery is delayed or prolonged it can create case
management problems which impede the court’s responsibility to
expedite discovery and cause unnecessary litigation expenses and
problems.” Coyle v. Hornell Brewing Co., 2009 WL 1652399, at *3 (D.N.J.
June 9, 2009) (internal citations and quotation marks omitted).
Nonetheless, a Court maintains wide discretion to manage discovery
issues and enter stays where good cause has been shown. See Landis v.
N. Am. Co., 299 U.S. 248, 254 (1936); Coyle, 2009 WL 1652399, at *3 (“In
discovery disputes, the Magistrate Judge exercises broad discretion and
is entitled to great deference.”) (citations omitted): Chamales, 247 F.R.D.
at 454 (“Magistrate Judges have broad discretion to manage their docket
and to decide discovery issues, including whether to stay discovery
pending a decision on a dispositive motion.”) (citations omitted).

Here, the defendant argues that all discovery should be stayed
while its motion for judgment on the pleadings remains pending as the
motion is dispositive of the case. Further, the defendant contends that

the plaintiff would not be prejudiced by the delay in discovery which is

 
Case 3:20-cv-01639-JEJ Document 40 Filed 02/18/21 Page 5 of 6

currently scheduled to end on June 30, 2021. In support of these
contentions, the defendant relies upon its position in the motion for
judgment on the pleadings that it has not committed any unfair or
unconscionable practice merely by sending the plaintiff a single letter to
the address of the plaintiffs daughter—an unusual or inconvenient place.
Further, the defendant contends that there is no violation of the
applicable sections of the FDCPA for sending a properly addressed letter
to the plaintiff at her daughter’s address and which the plaintiffs
daughter opened. (Doc. 39, at 2).

In response to the defendant’s motion to stay discovery, and in
consideration of the defendant’s concession that it is a debt collector, the
plaintiff maintains that the plaintiff will agree to a limited stay which
would permit her to engage in paper discovery on the single issue of the

bona fide error defense. We trust.that Chief Judge Jones will decide the

motion for judgment on the pleadings in his usual timely manner.

During the time while the parties await his decision, we find no prejudice
to the parties exchanging paper discovery in the form of interrogatories,
requests for production of documents, and requests for admissions on the

sole issue of the application of the bona fide error defense.

 
 

 

Case 3:20-cv-01639-JEJ Document 40 Filed 02/18/21 Page 6 of 6

The state of the record does not reflect that the plaintiff is abusing
the discovery process and given her willingness to confine the extent of
discovery to paper discovery only on a single issue while the motion for
judgment on the pleadings is pending, we find that the continuation of
discovery on that limited basis is reasonable and appropriate.

For the foregoing reasons, we conclude that a temporary, limited
stay of discovery is appropriate in these circumstances. “Indeed, such a
procedure is an eminently logical means to prevent wasting the time and
effort of all concerned, and to make the most efficient use of judicial
resources.” Coastal States Gas Corp. v. Dept of Energy, 84 F.R.D. 278,
282 (D.Del.1979) (citations omitted). Paper discovery in the form of
interrogatories, requests for production of documents, and requests for
admissions may continue only as it pertains to the factual issue of the
application of the bona fide error defense. All other discovery shall halt
until a ruling is made on the defendant’s motion for judgment on the
pleadings or further Order of this Court.

An appropriate Order follows.

s F ‘ :
OSEPH F.S RITO, JR.
United States Magistrate Judge
Dated: February 18, 2021

 
